  Case 19-12654       Doc 35     Filed 11/21/19 Entered 11/21/19 14:36:37           Desc Main
                                   Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                       )       19-12654
                                             )
MICHELLE HERNANDEZ,                          )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: HUNT

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: courtdocs@chi13.com


To the following persons or entities who have been served via U.S. Mail:
See attached list.

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his or her stead at 219 S. Dearborn Street, Chicago, IL 60604, and in the
following courtroom (or any other place posted), and present the attached Objection to Claim
No. 6-1 (Illinois Department of Revenue), at which time and place you may appear.

         JUDGE:       HUNT
         ROOM:        719
         DATE:        December 23, 2019
         TIME:        9:30 AM

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before November 21, 2019, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: November 21, 2019                   /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
  Case 19-12654       Doc 35    Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Main
                                  Document     Page 2 of 4


To the following persons or entities who have been served via U.S. Mail:

Michelle Hernandez
5651 N. Ozark Ave.
Chicago, IL 60631

IRS
Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

JPMorgan Chase Bank, N.A.
s/b/m/t Chase Bank USA, N.A.
C/o Robertson, Anschutz & Schneid, P.L.
6409 Congress Avenue, Suite 100
Boca Raton, FL 33487

PNC Bank, N.A.
PO Box 94982
Cleveland, OH 44101

LVNV Funding, LLC
Resurgent Capital Services
PO Box 10587
Greenville, SC 29603-0587

Illinois Department of Revenue
Bankruptcy Section, P.O. Box 19035
Springfield, IL 62794-9035

Kwame Raoul
Illinois Attorney General
500 S. Second St.
Springfield, IL 62701
  Case 19-12654       Doc 35     Filed 11/21/19 Entered 11/21/19 14:36:37             Desc Main
                                   Document     Page 3 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                        )       19-12654
                                              )
MICHELLE HERNANDEZ,                           )       Chapter 13
                                              )
                       Debtor.                )       Hon. Judge: HUNT

     OBJECTION TO CLAIM NO. 6-1 (ILLINOIS DEPARTMENT OF REVENUE)

         NOW COMES the Debtor, MICHELLE HERNANDEZ, by and through her attorneys,

David M. Siegel & Assoc., LLC, to present this Objection Claims, and in support thereof states

as follows:

1) Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2) The Debtor filed a Chapter 13 petition May 1, 2019. Debtor’s Chapter 13 Plan was

   confirmed on August 5, 2019. Marilyn O. Marshall was appointed Trustee in this case.

3) The Debtor noticed the Illinois Department of Revenue as a potential creditor.

4) On August 20, 2019 the Illinois Department of Revenue filed a proof of claim, Claim No. 6-1

   on the Claims Register for taxes, divided into unsecured, priority ($4689.30) and unsecured

   general ($254.42), for a total amount of $4,943.72 (Exhibit A).

5) This claim states Debtor owes this amount for her 2018 Illinois Income Tax.

6) Debtor’s signed Illinois Department of Revenue 2018 Form IL-1040 states she owes $460.00

   to the Illinois Department of Revenue for 2018 (Exhibit B).

7) On November 4, 2019, this office mailed and emailed a signed copy of the 2018 tax return to

   the Illinois Department of Revenue asking that it amend its claim because the Debtor only

   owed $460.00 to the Illinois Department of Revenue for 2018.
  Case 19-12654       Doc 35     Filed 11/21/19 Entered 11/21/19 14:36:37           Desc Main
                                   Document     Page 4 of 4


8) Upon review of Debtor’s Illinois Department of Revenue 2018 Form IL-1040, it appears the

   Illinois Department of Revenue filed a claim for Debtor’s tax liability for 2018 without

   accounting for her income tax withheld.

9) As a result of the aforementioned, the claim filed by the Illinois Department of Revenue

   should be disallowed and the Illinois Department of Revenue should only be paid as $460.00

   as priority, unsecured.



       WHEREFORE, pursuant to 11 U.S.C. §502(a), the Debtor, MICHELLE HERNANDEZ,

respectfully request that this honorable Court enter an order disallowing Claim No. 6-1 as to the

amount, order that Illinois Department of Revenue be paid $460.00 as priority, unsecured, and

for such other and further relief as the Court shall deem proper.



                                                     Respectfully Submitted,

                                                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                     Attorney for the Debtor

David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
